DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 8/20/2020. As directed by the amendment, claims 1-37 were cancelled and new claims 38-58 were added. Thus, claims 38-58 are presently pending in this application.   

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 48 is objected to because of the following informalities:  
In claim 48, line 2, the term “portions being drawn through” is suggested to be changed to --portions from being drawn through-- in order to clarify the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-44, 50-51 and 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 39, the limitation “wherein one or more straps of the pair of upper side straps and the pair of lower side straps” (lines 1-2) is unclear as to what the applicant is trying to claim, specifically, is the applicant claiming the pair of lower side straps and one or more straps of the pair of upper side straps, or one or more straps of the pair of upper side straps and one or more straps of the pair of lower side straps, or that the reader is supposed to select “one or more straps” from a list of either the pair of upper side straps or the pair of lower side straps. 
Regarding claim 41, the limitation “wherein one or more straps of the pair of upper side straps and the pair of lower side straps” (lines 1-2) is unclear as to what the applicant is trying to claim, specifically, is the applicant claiming the pair of lower side straps and one or more straps of the pair of upper side straps, or one or more straps of the pair of upper side straps and one or more straps of the pair of lower side straps, or that the reader is supposed to select “one or more straps” from a list of either the pair of upper side straps or the pair of lower side straps. 
Regarding claim 43, the limitation “wherein one or more straps of the pair of upper side straps and the pair of lower side straps” (lines 1-2) is unclear as to what the applicant is trying to claim, specifically, is the applicant claiming the pair of lower side straps and one or more straps of the pair of upper side straps, or one or more straps of the pair of upper side straps and one or more straps of the pair of lower side straps, or that the reader is supposed to select “one or more straps” from a list of either the pair of upper side straps or the pair of lower side straps. 
Regarding claim 50, the limitation “the protrusion or boss is formed from a harder material” (line 2) is unclear as to what the material is harder than. 
Regarding claim 51, the limitation “when laid out flat” (lines 2-3) is unclear as to what structure is being laid out flat. 
Regarding claim 56, the limitation “seal-shell” (line 2) is unclear as to how to determine the metes and bounds of the limitation, specifically, is the limitation trying to claim a seal or a shell, or a combination of a seal and a shell, or just a shell that is for a seal. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-45, 47-48, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchcock (2011/0259337).

    PNG
    media_image1.png
    775
    1067
    media_image1.png
    Greyscale

Regarding claim 38, Hitchcock discloses a headgear (entire headgear 515 shown in figs. 8-10, paragraph 0035) for a respiratory interface (mask 505, fig. 8, paragraph 0035), comprising: a rear part of the headgear (582 and 592, fig. 9, paragraphs 0036-0037), a pair of upper side straps (504, figs. 8-10, paragraph 0036), a pair of lower side straps (502, figs. 8-10, paragraph 0036), and a top strap (see 580 and 590, fig. 9, paragraphs 0036-0037), and a hook connector provided to each of the pair of lower side straps (see hook connector 506, figs. 8-9, see paragraph 0038), the hook connector comprising a hook portion (see the annotated-Hitchcock fig. 10 above), a slot-shaped opening, and an elongate tab, each of the lower side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop (see the annotated-Hitchcock fig. 10 above and figs. 8-9, paragraph 0038, straps 502 includes a strip of Velcro and secure to itself as shown).

    PNG
    media_image2.png
    959
    703
    media_image2.png
    Greyscale

Regarding claim 39, Hitchcock discloses one or more straps of the pair of upper side straps and the pair of lower side straps comprise a far end portion (see the annotated-Hitchcock fig. 8 above) comprising a flexible tab (see portion of 503 on the upper straps are the flexible tab, since it has Velcro material, which would be flexible, see figs. 8-10, see paragraph 0038, see the annotated-Hitchcock fig. 8 above).
Regarding claim 40, Hitchcock discloses that the flexible tab is an extension of a plastic backing material of a hook and loop fastening panel (the portion of 503 defined as a Velcro material which extends from a Velcro material (other portion of 503 that is attached to the flexible tab), and Velcro would have a plastic backing material, therefore, the flexible tab is an extension of a hook and fastening panel). 
Regarding claim 41, Hitchcock discloses one or more straps of the pair of upper side straps and the pair of lower side straps comprise a near end portion comprising a flexible tab (see the flexible tab in the annotated-Hitchcock fig. 8 above, see figs. 8-10, see paragraph 0038).
Regarding claim 42, Hitchcock discloses that the flexible tab is an extension of a plastic backing material of a hook and loop fastening panel (the portion of 503 defined as a Velcro material which extends from a Velcro material (other portion of 503 that is attached to the flexible tab), and Velcro would have a plastic backing material , therefore, the flexible tab is an extension of a hook and fastening panel). 
Regarding claim 43, Hitchcock discloses one or more straps of the pair of upper side straps and the pair of lower side straps comprise a far end portion and a near end portion, each portion comprising a flexible tab (see the annotated-Hitchcock fig. 8 above, as shown, there is a far end portion and a near end portion, each portion comprising a flexible tab, the top portion is a far end portion relative to an ear of the user, and the lower portion is a near end portion relative to an ear of the user, 503 is a Velcro structure, therefore, it is flexible).
Regarding claim 44, Hitchcock discloses that the flexible tab is an extension of a plastic backing material of a hook and loop fastening panel (the portion of 503 defined as a Velcro material which extends from a Velcro material (other portion of 503 that is attached to the flexible tab), and Velcro are would comprise a plastic backing material , therefore, the flexible tab is an extension of a hook and fastening panel). 
Regarding claim 45, Hitchcock discloses that the hook portion (see the annotated-Hitchcock fig. 10 above) is shaped to provide a wide angle of engagement with a corresponding slot on a frame (508) of a patient interface (relative, the hook portion is shaped to provide a wide angle of engagement with a corresponding slot, see fig. 8, the hook portion is inserted into a slot on a frame of the patient interface).
Regarding claim 47, Hitchcock discloses a secondary hook connector is provided to each of the pair of upper side straps (secondary hook connector is hook 506 of upper straps 560, see the annotated-Hitchcock fig. 10 above), the secondary hook connector comprising a hook portion, a slot-shaped opening, and an elongate tab (see the annotated-Hitchcock fig. 10 above with reference to figs. 8-9).
Regarding claim 48, Hitchcock discloses that the pair of lower side straps comprise end portions (see the annotated-Hitchcock fig. 8 above, end portions comprise portion of 502 and 503), the end portions configured to inhibit the end portions being drawn through the slot-shaped opening (see figs. 8-10, the end portions being drawn through the slot-shaped opening, the end portion is discloses being Velcro in paragraph 0038, therefore, it would inhibit the end portions from being drawn through the slot-shaped opening).
Regarding claim 53, Hitchcock discloses that one or more straps of the pair of lower straps is wider than a width of the slot-shaped opening (see the annotated-Hitchcock fig. 10 above).

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (2011/0259337) in view of Lithgow (6,422,238).
Regarding claim 46, Hitchcock discloses that the pair of upper side straps and the pair of lower side straps comprise end portions provided with a Velcro material, and wherein the pair of upper side straps and the pair of lower side straps comprise intermediate portions provided with a corresponding section of Velcro material (see figs. 8-10, Hitchcock discloses 503 (Velcro) on each straps, and further discloses that it is attached to an intermediate portion of each strap that would comprise a corresponding Velcro material), but fails to specifically disclose that the end portions are provided with a hook material and the intermediate portions are provided with a corresponding section of loop material.
However, Lithgow teaches a strap having an end portion that is provided with a hook material and an intermediate portion is provided with a corresponding section of loop material (see figs. 1-3, see end portion having 43, Lithgow discloses in col 2, lines 32-49 that 43 is a hook material, and is attached a loop material on the strap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end portion of Hitchcock to be the hook material to the intermediate portion of Hitchcock to be a corresponding section of loop material as taught by Lithgow for the purpose of providing a hook and loop arrangement that would allow the end portion of the strap to be secured to the intermediate portion. 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (2011/0259337) as applied to claim 48 above, and further in view of Bullard (2,199,690).
Regarding claim 49, Hitchcock discloses that the end portions comprise a protrusion (503), but fails to disclose that the end portion is an enlarged protrusion.
However, Bullard teaches an end portion comprising an enlarged protrusion (see portion 28, see figs. 1 and 4, page 2, col 2, lines 13-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion of Hitchcock to be enlarged as taught by Bullard for the purpose of preventing the straps from unintentionally falling through the slot shaped opening of Hitchcock (see page 2, col 2, lines 13-24 of Bullard).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (2011/0259337) as applied to claim 48 above, and further in view of Horn (2004/0073989).
Regarding claim 49, Hitchcock discloses that the end portions comprise a protrusion (503), but fails to disclose that the end portion is an enlarged protrusion.
However, Horn teaches an end portion comprising an enlarged protrusion (see portion 6, figs. 1-2, paragraph 0013, last 10 lines). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion of Hitchcock to be enlarged as taught by Horn for the purpose of preventing the straps from unintentionally falling through the slot shaped opening of Hitchcock (paragraph 0013, last 10 lines of Horn).
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (2011/0259337) as applied to claim 48 above, and further in view of Ziv (2011/0197893).
Regarding claim 49, Hitchcock discloses that the end portions comprise a protrusion (503), but fails to disclose that the end portion is an enlarged protrusion.
However, Ziv teaches an end portion comprising an enlarged protrusion (see portion 6, fig. 2, paragraph 0018, the strap delimiting means is a stud). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion of Hitchcock to be enlarged as taught by Ziv for the purpose of preventing the straps from unintentionally falling through the slot shaped opening of Hitchcock (see paragraph 0018 of Ziv).
Regarding claim 50, the modified Hitchcock discloses that the pair of lower side straps (502 of Hitchcock) are formed from a soft flexible material (the material of 502 can stretch as shown in figs. 8-10, furthermore, relatively speaking, the material is soft relative to a hard material like diamond) and the protrusion (6 of Ziv) is formed from a harder material (Ziv discloses in paragraph 0018 that the delimiting means 6 is a stud, stud would be hard, stud is defined as a piece of metal that pierces and projects from a surface).
Regarding claim 51, the modified Hitchcock discloses that the end portions are enlarged perpendicular to a plane of the pair of upper side straps and the pair of lower side straps when laid out flat (see paragraph 0018 of Ziv, after the modification with Ziv, the stud 6 of Ziv would be part of the end portions and would protrude/enlarge perpendicular to a plane of the pair of upper side straps and the pair of lower side straps when laid out flat). 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (2011/0259337) as applied to claim 48 above, and further in view of Davitzski (2012/0138061).
Regarding claim 52, Hitchcock fails to disclose a clip that is adjustable in position along the length of the at least one strap. 
However, Davitzski teaches a clip that is adjustable in position along the length of a strap (see clip 5020 in fig. 3-13(b), paragraph 0350, last 10 lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the pair of lower side straps of Hitchcock to have the clip that is adjustable in position along the length as taught by Davitzski for the purpose of providing additional adjustment, thereby providing comfort and flexibility to the patient. 
Claims 38 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski (2014/0305439) in view of Hitchcock (2011/0259337). 


    PNG
    media_image3.png
    752
    854
    media_image3.png
    Greyscale

Regarding claim 38, Chodkowski discloses a headgear (30, fig. 3) for a respiratory interface (mask 36 shown in fig. 3, paragraph 0048), comprising: a rear part of the headgear (see the annotated-Chodkowski fig. 3 above), a pair of upper side straps (upper side straps on the left and on the right, see the annotated-Chodkowski fig. 3 above), a pair of lower side straps (lower side straps on the left and on the right, see the annotated-Chodkowski fig. 3 above), a top strap (34, see fig. 3, paragraphs 0047-0048), but fails to disclose a hook connector provided to each of the pair of lower side straps, the hook connector comprising a hook portion, a slot-shaped opening and an elongate tab, each of the lower side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop. 
However, Hitchcock teaches a headgear (entire headgear 515 shown in figs. 8-10) for a respiratory interface (mask 505, fig. 8, paragraph 0035), comprising: a rear part of the headgear (582 and 592, fig. 9, paragraphs 0036-0037), a pair of upper side straps (504, figs. 8-10, paragraph 0036), a pair of lower side straps (502, figs. 8-10, paragraph 0036), and a top strap (see 580 and 590, fig. 9, paragraphs 0036-0037), and a hook connector provided to each of the pair of lower side straps (see hook connector 506, figs. 8-9, see paragraph 0038), the hook connector comprising a hook portion (see the annotated-Hitchcock fig. 10 above), a slot-shaped opening, and an elongate tab, each of the lower side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop (see the annotated-Hitchcock fig. 10 above and figs. 8-9, paragraph 0038, straps 502 includes a strip of Velcro and secure to itself as shown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower straps and the respiratory interface of Chodkowski to have the hook connector and the strap loop as taught by Hitchcock for the purpose of providing flexibility and adjustability to the headgear, by allowing the headgear to be quickly removed and assembled utilizing the hook connector (see paragraph 0038 of Hitchcock). 
Regarding claim 54, the modified Chodkowski discloses that the headgear comprises at least four different levels of resilient extensibility or stretchability in at least four different parts or straps of the headgear (see A1, B1, C1, and D1, paragraphs 0047-0048 of Chodkowski), and the pair of lower side straps have the least stretchability or are substantially non-stretchable (see paragraphs 0047-0048 of Chodkowski, Chodkowski discloses that the lower straps are made of C1 and D1 and further discloses that C1 has a low elastic or non-elastic backing), Chodkowski further discloses that the top strap 34 has B1 which is an elastic material, but fails to disclose that the top strap has the highest stretchability.
However, Chodkowski teaches in fig. 4 that a top strap comprises the highest level of resilient extensibility or stretchability (see top strap located at the topmost position of the user’s head comprising C2, fig. 4 paragraphs 0049-0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top strap of the modified Chodkowski to have the highest level of resilient extensibility or stretchability as taught by Chodkowski in fig. 4 for the purpose of providing increased comfort to the user/patient. 
Furthermore, if there is any doubt it would’ve been obvious to modify with Chodkowski fig. 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headgear of Chodkowski to have the top strap has relatively highest stretchability, for the purpose of providing individualize customized fit and comfort to a patient, and since it has been held that discovering an optimum value or workable value involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 55, Chodkowski discloses a rear part of the headgear (see the annotated-Chodkowski fig. 3 above), but fails to disclose that the rear part comprises a lower rear strap and an upper rear strap separated across the rear of the headgear by a transverse opening.
However, Chodkowski teaches a headgear (50, fig. 5A) for a respiratory interface (mask shown in fig. 5A), comprising: a rear part of the headgear (rear part is 52, 54, 56, see fig. 5A), a pair of upper side straps (58 on left and right side, fig. 5A), a pair of lower side straps (59 on the left and right side, see figs. 5A and 5B), and a top strap (57, see fig. 5A), wherein a rear part of the headgear comprises a lower rear strap (56) and an upper rear strap (54) separated across the rear of the headgear by a transverse opening (see figs. 5A-5B, there is an transverse opening between the lower rear strap and the upper rear strap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear part of the headgear of the modified Chodkowski to have the rear part of the headgear having a lower rear strap and an upper rear strap separated across the rear of the headgear by a transverse opening as taught by Chodkowski for the purpose of further distributing the force acting on the user’s head and provide ventilated openings, thereby providing user comfort.  
Regarding claim 56, Chodkowski discloses a respiratory interface (mask 36 shown in fig. 3, paragraph 0048) comprising a seal component (seal is the portion of the mask that contacts the user’s skin, see the annotated-Chodkowski fig. 3 above), a frame component (see the annotated-Chodkowski fig. 3 above), and elbow component (see the annotated-Chodkowski fig. 3 above), a headgear (30, fig. 3) comprising: a rear part of the headgear (see the annotated-Chodkowski fig. 3 above), a pair of upper side straps (upper side straps on the left and on the right, see the annotated-Chodkowski fig. 3 above), a pair of lower side straps (lower side straps on the left and on the right, see the annotated-Chodkowski fig. 3 above), a top strap (34, see fig. 3, paragraphs 0047-0048), but fails to disclose a hook connector provided to each of the pair of lower side straps, the hook connector comprising a hook portion, a slot-shaped opening and an elongate tab, each of the lower side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop. 
However, Hitchcock teaches a headgear (entire headgear 515 shown in figs. 8-10) for a respiratory interface (mask 505, fig. 8, paragraph 0035), comprising: a rear part of the headgear (582 and 592, fig. 9, paragraphs 0036-0037), a pair of upper side straps (504, figs. 8-10, paragraph 0036), a pair of lower side straps (502, figs. 8-10, paragraph 0036), and a top strap (see 580 and 590, fig. 9, paragraphs 0036-0037), and a hook connector provided to each of the pair of lower side straps (see hook connector 506, figs. 8-9, see paragraph 0038), the hook connector comprising a hook portion (see the annotated-Hitchcock fig. 10 above), a slot-shaped opening, and an elongate tab, each of the lower side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop (see the annotated-Hitchcock fig. 10 above and figs. 8-9, paragraph 0038, straps 502 includes a strip of Velcro and secure to itself as shown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower straps and the respiratory interface of Chodkowski to have the hook connector and the strap loop as taught by Hitchcock for the purpose of providing flexibility and adjustability to the headgear, by allowing the headgear to be quickly removed and assembled utilizing the hook connector (see paragraph 0038 of Hitchcock). 
The modified Chodkowski discloses that the headgear comprises at least four different levels of resilient extensibility or stretchability in at least four different parts or straps of the headgear (see A1, B1, C1, and D1, paragraphs 0047-0048 of Chodkowski), and the pair of lower side straps have the least stretchability or are substantially non-stretchable (see paragraphs 0047-0048 of Chodkowski, Chodkowski discloses that the lower straps are made of C1 and D1 and further discloses that C1 has a low elastic or non-elastic backing), Chodkowski further discloses that the top strap 34 has B1 which is an elastic material, but fails to disclose that the top strap has the highest stretchability.
However, Chodkowski teaches in fig. 4 that a top strap comprises the highest level of resilient extensibility or stretchability (see top strap located at the topmost position of the user’s head comprising C2, fig. 4 paragraphs 0049-0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top strap of the modified Chodkowski to have the highest level of resilient extensibility or stretchability as taught by Chodkowski in fig. 4 for the purpose of providing increased comfort to the user/patient. 
Furthermore, if there is any doubt it would’ve been obvious to modify with Chodkowski fig. 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headgear of the modified Chodkowski to have the top strap has relatively highest stretchability, for the purpose of providing individualize customized fit and comfort to a patient, and since it has been held that discovering an optimum value or workable value involves only routine skill in the art. MPEP 2144.05(II).
Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski (2014/0305439) in view of Hitchcock (2011/0259337) as applied to claim 56 above, and further in view of Newman (2011/0220113) and Jones (2006/0201514). 
Regarding claim 57, the modified Chodkowski discloses an elbow component and openings for receiving the hook portion of the hook connector (see opening of receiver of 506 of Hitchcock in fig. 8), but fails to discloses a seal mounting collar,  a forehead support comprising a connector for receiving the upper side straps of a headgear, the connector comprising two substantially parallel arms that project rearwardly in a user direction and extend in a downward direction, a longitudinal slot being defined adjacent each arm, each longitudinal slot comprising an opening at the lower end thereof.

    PNG
    media_image4.png
    954
    854
    media_image4.png
    Greyscale

However, Newman teaches a respiratory interface (80) comprises a headgear (100), a forehead support (connector and 83 and 84, see the annotated-Newman fig. 4, paragraph 0080) comprising a connector (see the annotated-Newman fig. 4 above) for receiving the upper side straps of a headgear (88, fig. 4), the connector comprising two substantially parallel arms that project rearwardly in a user-direction and extend in a downwards direction (see the annotated-Newman fig. 4 above, as shown, the connector is dimensional and comprises a thickness, therefore, as shown, they projects rearwardly, and as shown, are parallel to one another, furthermore, they also extend in a downward direction), a longitudinal slot (slot locating on connector for accommodating strap 88, see fig. 4) being adjacent each arm (see fig. 4), each longitudinal slot comprising an opening at the lower end thereof (see the annotated-Newman fig. 4 above, as shown, there is an opening at the lower end of the slot). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headgear of the modified Chodkowski to have the forehead support as taught by Newman for the purpose of providing additional support, thereby further assisting in stabilizing the seal and allowing adjustment of the seal position (see paragraph 0080 of Newman). 
The modified Chodkowski fails to disclose a seal mounting collar. 
However, Jones teaches a respiratory interface (10, fig. 1) comprising an elbow component (50, fig. 8, paragraph 0213), and a seal mounting collar (see collar 60, fig. 8, paragraph 0029, the collar 60 allows seal (protrusion of 30.4) to be mounted on, alternatively, the seal can be considered as 32 of elbow). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elbow component of the modified Chodkowski to be the elbow component as taught by Jones and to modify the respiratory interface of the modified Chodkowski to have the seal mounting collar as taught by Jones for the purpose of providing an elbow component and a seal interfacing means that would provide a leak proof seal (see paragraph 0297 of Jones). 
Regarding claim 58, the modified Chodkowski discloses that each arm comprises a lug that projects at least partially into the corresponding slot defined adjacent each arm (see the annotated-Newman fig. 4 above). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of US Patent No. 10,576,234 in view of Hitchcock (2011/0259337). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claim are minor and obvious from each other. For example, the instant claims 1 and 54 are a broader version of the patented claim 21 (i.e., the instant claims 1 and 54 do not include the environmental control system as in the patented claim 21). In the instant claims 1 and 54 , the apparatus is included in the patented claim 21. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 1 and 54 do not differ in scope from the patented claim 21. 
Regarding the additional limitation of each of the side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop, Hitchcock discloses a headgear (entire headgear 515 shown in figs. 8-10, paragraph 0035) for a respiratory interface (mask 505, fig. 8, paragraph 0035), comprising: a rear part of the headgear (582 and 592, fig. 9, paragraphs 0036-0037), a pair of upper side straps (504, figs. 8-10, paragraph 0036), a pair of lower side straps (502, figs. 8-10, paragraph 0036), and a top strap (see 580 and 590, fig. 9, paragraphs 0036-0037), and a hook connector provided to each of the pair of lower side straps (see hook connector 506, figs. 8-9, see paragraph 0038), the hook connector comprising a hook portion (see the annotated-Hitchcock fig. 10 above), a slot-shaped opening, and an elongate tab, each of the lower side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop (see the annotated-Hitchcock fig. 10 above and figs. 8-9, paragraph 0038, straps 502 includes a strip of Velcro and secure to itself as shown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claim 21 to have each of the side straps being configured to pass through the slot-shaped opening, fold back on itself, and affix to itself, forming a strap loop such that the elongate tab lies within the strap loop as taught by Hitchcock for the purpose of providing an adjustable hook-and-loop strap arrangement that allows the length of the straps to be adjusted, thereby increasing patient comfort and fit. 



Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reier (2007/0235033) is cited to show a harness comprising an enlarged end.
Matula (2014/0026888) is cited to show that multiple length adjustment means can be located on the same straps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785